Supreme Court of Florida
                             ____________

                            No. SC21-1581
                             ____________

     IN RE: AMENDMENTS TO FLORIDA RULES OF CIVIL
   PROCEDURE – UNIFORM GUIDELINES FOR TAXATION OF
                       COSTS.

                          November 10, 2022

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to the Florida Rules of Civil Procedure. We have

jurisdiction. See art. V, § 2(a), Fla. Const.

     The Florida Rules of Civil Procedure Committee (Committee)

filed a report proposing amendments to Appendix II, Statewide

Uniform Guidelines for Taxation of Costs in Civil Actions

(Guidelines) of the civil procedure rules. See Fla. R. Gen. Prac. &

Jud. Admin. 2.140(b). The proposed amendments were

unanimously approved by the full committee and recommended by

The Florida Bar’s Board of Governors.
     The statewide uniform guidelines for taxation of costs in civil

actions were first adopted by the Florida Conference of Circuit

Judges by administrative order signed by the Chief Justice in

October 1981. See In re Statewide Uniform Guidelines for Taxation

of Costs in Civil Actions, Administrative Order, 7 Fla. L. Weekly 517

(Fla. Oct. 28, 1981); see also Reeser v. Boats Unlimited, Inc., 432 So.

2d 1346, 1349 n.2 (Fla. 4th DCA 1983). The Court later replaced

the then-existing guidelines with revised guidelines proposed by the

Subcommittee on Revised Uniform Guidelines on Taxation of Costs

in Civil Actions, as proposed by the Committee in 2005. In re

Amends. to Unif. Guidelines for Tax’n of Costs, 915 So. 2d 612 (Fla.

2005).

     The amendments to the current Guidelines are largely for

clarification purposes. Under the section designated “I. Litigation

Costs That Should Be Taxed,” we amend paragraph two of

subdivision A, “Depositions,” to include as a cost that should be

taxed “audiovisually recorded depositions.” Next, under subdivision

C, “Expert Witnesses,” “trial testimony” is changed to “court

testimony.” This will expand the Guidelines to testimony given in




                                 -2-
court rather than only trial testimony. In addition, new subdivision

G, “Filing Fees and Service of Process Fees,” is added to section I.

     Under the section designated “II. Litigation Costs That May Be

Taxed as Costs,” we amend subdivision A and related paragraphs to

include nonbinding arbitration fees and expenses in addition to

mediation. Lastly, new subdivision D is added to include testifying

expert witnesses as litigation costs that may be taxed as costs. This

subdivision includes three paragraphs, including (1) an expert’s

reasonable fee for “conducting examinations, investigations, tests,

and research and preparing reports”; (2) an expert’s reasonable fee

“for testimony at court-ordered nonbinding arbitration”; and (3) an

expert’s reasonable fee “for preparing for deposition, court-ordered

nonbinding arbitration, and/or court testimony.”

     Accordingly, we amend Appendix II to the Florida Rules of Civil

Procedure as reflected in the appendix to this opinion. New

language is underscored; deleted language is stricken through. The

amendments to these rules shall become effective January 1, 2023,

at 12:01 a.m.




                                 -3-
     It is so ordered.

MUÑIZ, C.J., and CANADY, POLSTON, LABARGA, COURIEL,
GROSSHANS, and FRANCIS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Civil Procedure

Landis V. Curry III, Chair, Civil Procedure Rules Committee,
Tampa, Florida, Jason P. Stearns, Past Chair, Civil Procedure Rules
Committee, Tampa, Florida, Joshua E. Doyle, Executive Director,
The Florida Bar, Tallahassee, Florida, and Heather Savage Telfer,
Bar Liaison, The Florida Bar, Tallahassee, Florida,

     for Petitioner




                                -4-
                             APPENDIX

                            APPENDIX II

STATEWIDE UNIFORM GUIDELINES FOR TAXATION OF COSTS
                 IN CIVIL ACTIONS

     Purpose and Application. [No Changes]

     Burden of Proof. Under these guidelines, it is the burden of
the moving party to show that all requested costs were reasonably
necessary either to defend or prosecute the case at the time the
actionactivity precipitating the cost was undertaken.

I.   Litigation Costs That Should Be Taxed.

     A.   Depositions.

     1.   [No changes]

     2.     The original and/or one copy of the electronic deposition,
     including audiovisually recorded depositions, and the cost of
     the services of a technician for electronic depositions used at
     trial.

     3.   [No changes]

     B.   Documents and Exhibits. [No Changes]

     C.   Expert Witnesses.

     1.    A reasonable fee for deposition and/or trialcourt
     testimony, and the costs of preparation of any court ordered
     report.

     D.-F. [No Changes]

     G.   Filing Fees and Service of Process Fees.



                                -5-
II.    Litigation Costs That May Be Taxed as Costs.

       A.  Mediation/Nonbinding Arbitration Fees and
       Expenses.

       1.   Costs of mediation, including and mediator fees.

       2.    Costs of court-ordered nonbinding arbitration, including
       arbitrator fees.

       B.-C. [No Changes]

       D.   Testifying Expert Witnesses.

       1.   A reasonable fee for conducting examinations,
       investigations, tests, and research and preparing reports.

       2.  A reasonable fee for testimony at court-ordered
       nonbinding arbitration.

       3.   A reasonable fee for preparing for deposition, court-
       ordered nonbinding arbitration, and/or court testimony.

III.   Litigation Costs That Should Not Be Taxed as Costs. [No
       Changes]




                                  -6-